92 N.Y.2d 875 (1998)
Jeannette Yannitelli, Respondent, et al., Plaintiff,
v.
D. Yannitelli & Sons Construction Corp. et al., Defendants. Kenneth Heller, Appellant.
Court of Appeals of the State of New York.
Submitted May 18, 1998
Decided July 9, 1998.
Motion, insofar as it seeks leave to appeal from the order of Supreme Court entered October 3, 1996, dismissed upon the ground that it does not lie (see, NY Const, art VI, § 3 [b]; CPLR 5602); motion, insofar as it seeks leave to appeal from the Appellate Division order denying appellant's motion for reargument or renewal or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that that order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal, etc., otherwise denied.